Citation Nr: 0428277	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a temporary total disability evaluation, for 
convalescence, under 38 C.F.R. § 4.30.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1993 
to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law requires VA to notify the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) held that 
the Board's failure to enforce compliance with those 
requirements is remandable error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002); Pelegrini v. 
Principi, 17 Vet App 412 (2004).  

Of particular significance here, the Board does not find the 
notice required by VCAA, as explained by the Court in 
Quartuccio, Pelegrini and subsequent cases.  Specifically, 
the July 2001 VCAA letter addressed the claims for service 
connection and did not tell the veteran what he needed to 
submit to substantiate his claim for a temporary total 
disability evaluation, for convalescence, under 38 C.F.R. 
§ 4.30.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, , 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

A VA physician expressed an opinion as to convalescence, but 
did not explain the reasons for the opinion or respond to 
inquiries.  VA clinical notes indicate a much shorter 
convalescence.  The RO should obtain a medical opinion to 
resolve this conflict.  See also 38 U.S.C.A. § 5103A(d) (West 
2002).  Additional specific development to comply with VCAA 
is set forth below.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be sent 
a letter informing him what he needs to 
submit to substantiate his claim for a 
temporary total disability evaluation, 
for convalescence, under 38 C.F.R. 
§ 4.30.   

2.  After obtaining the necessary 
releases, request a statement from the 
veteran's employer as to time lost and 
vacation or sick leave taken following 
the surgery.  The employer should be 
asked to certify when the veteran 
returned to his full time duties.  

3.  The file should be sent to a VA 
physician familiar with recovery from 
knee surgery.  He should be asked to 
review the file and express an opinion as 
to the time necessary for the veteran's 
convalescence from his May 2001 knee 
surgery.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




